DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 07/05/2022.
Response to arguments
Claims 1, 10, 12, 16 and 32 have been amended. Claims 8-9, 11, 14, 19-30 and 31 are cancelled. New claims 33-37 are added. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-7, 10, 12-13, 15-18, 32-36 and 37 are allowed.
Allowable Subject Matter
Claims 1-7, 10, 12-13, 15-18, 32-36 and 37 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Yin et al. (U.S 2019/0149271) and 3GPP TSG RAN WG1#AH 1801, Samsung, title: “Corrections on HARQ Feedback”, dates January 22 – 26, 2018, R1-1800453. 
 Regarding in claims 1, 16 and 32, Yin discloses a method for codebook determination of HARQ-ACK multiplexing with fallback downlink control information (DCI) and code block group (CBG) configurations may be implemented and determination of HARQ-ACK and UE is configured with CBG based retransmission, for the PDSCH scheduled by PDCCH using fallback DCI, TB level HARQ-ACK feedback is used at least for the case without HARQ-ACK multiplexing. R1-1800453, discloses HARQ-ACK codebook determination should be determined by both PDCCH to PDSCH slot offset and both PDCCH/PDSCH resources as well as CBG parameters are configured per BWP independently. The possible HARQ occasions for HARQ-ACK determination would vary from BWP to BWP (e.g, the semi-static HARQ-ACK codebook should be determined based on the superset of possible PDSCH occasions of all configured BWP.
However, none of Yin, R1-1800453 and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to “determining a hybrid automatic repeat request-acknowledgement (HARQ-ACK) codebook, operable by a user equipment, comprising: determining an HARQ-ACK codebook based on code block group configuration of a bandwidth part (BWP) where at least one physical downlink shared channel (PDSCH) corresponding to the HARQ-ACK codebook is located; or, determining an HARQ-ACK codebook based on code block group configuration of a BWP where a physical downlink control channel (PDCCH) scheduling at least one PDSCH corresponding to the HARQ-ACK codebook is located; wherein the determined HARO-ACK codebook only comprises HARO-ACK bits of at least one PDSCH received on a same BWP, or, comprises HARO-ACK bits of at least one PDSCH received on BWPs having same code block group configuration; wherein if the determined HARO-ACK codebook only comprises HARO-ACK bits of at least one PDSCH received on a same BWP, the determining the HARO-ACK codebook comprises: in a case that an active BWP is switched by the user equipment, the determined HARO-ACK codebook only comprises HARO-ACK corresponding to at least one PDSCH received on a currently activated BWP, or, in a case that an active BWP is switched by the user equipment, the determined HARO-ACK codebook only comprises HARO-ACK corresponding to at least one PDSCH received on the BWP before the switch” as recited in the context of claim 1, 16 and 32. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-7, 10, 12-13, 15, 17-18, 33-36 and 37 depend from claims 1, 16 and 32 are allowed since they depend from allowable claims 1, 16 and 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
08/24/2022